Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Parins on 12/28/21.

The application has been amended as follows: 
Claim 18 line 1 insert – non transitory --before “non-volatile “.
Claim 19 line 1 insert – non transitory -- before “non-volatile “.



Reasons for Allowance 
Prior art does not disclose hall sensor to an external signal processing circuit , transmitting a processed signal to microprocessor by external signal processing circuit, outputting a pwm signal with a calculated carrier frequency and duty ratio as driving signal to switched tube in a power converter of asymmetric half bridge circuit structure, controlling speed adjusting operation of switched reluctance motor by switched tube in power converter , at each period an operation of motor, linearly varying pwm 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

KAREN . MASIH
Examiner
Art Unit 2837









/KAREN MASIH/Primary Examiner, Art Unit 2846